Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered. By way of this submission, Applicant has introduced new claims 19-25.
Claims 10-11, 13 and 15-25 are currently pending and under examination before the Office.
The rejections of record can be found in the previous Office action, dated June 14, 2021.

Information Disclosure Statement
Applicant is advised that the list of cited literature in pages 29-30 of the instant specification does not constitute a proper Information Disclosure Sheet (IDS). It is recommended that all patents, published patent applications, and non-patent literature cited in the specification should be properly stated in an IDS in order to ensure compliance with 37 CFR 1.56. Failure to do so may adversely impact the enforceability of any patent granted. Also see MPEP 609.

Claim Rejections - 35 USC § 112
Claims 10-13 and 15-18 were previously rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description and enablement requirements.
Applicant’s arguments have been considered and found persuasive, and this rejection is hereby withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10-11, 13 and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brod (US20110059891A1) in view of Hruby (EP0292291B1), Caruso (Mol Cell Endocrinol. 2012 Jan 2;348(1):47-54), Carniglia (Effect of NDP-α-MSH on PPAR-γ and -β Expression and Anti-Inflammatory Cytokine Release in Rat Astrocytes and Microglia), and Arnason (Mult Scler. 2013 Feb;19(2):130-6).

Brod teaches a method of treating multiple sclerosis (MS) by administering alpha-MSH (para. 0008 and 0016). Brod also teaches a method of treating inflammation by administering alpha-MSH (para. 0018).
Brod further teaches treatment schedules for administration of alpha-MSH, including once every two days, once per day, or twice per day (i.e. every 12-48 hours) (para. 0020).
Brod further teaches methods to calculate appropriate dosages based upon animal models of experimental autoimmune encephalomyelitis (para. 0049, 0056-0059, 0062-0063).
Brod further teaches the use of pharmaceutically acceptable carriers, including salts (para. 0046-0050).

Brod also teaches that synthetic analogs of alpha-MSH have been developed as therapeutics for use in a variety of diseases (para. 0006).
However, Brod does not teach the use of NDP-MSH.
Hruby teaches analogues of alpha-MSH with increased potency and stability, including [Nle4, D-Phe7]α-MSH (NDP-MSH)(e.g. para. 0010-0013). Hruby further teaches that NDP-MSH may be useful as a substitute for of alpha-MSH for therapeutic purposes (para. 0044).
Caruso teaches that brain-derived neurotrophic factor (BDNF) is present in multiple sclerosis lesions, specifically in immune cells and reactive astrocytes, and astrocytic BDNF could play a beneficial role in neurodegenerative disorders (page 53, left column, first paragraph). Caruso further teaches that activation of melanocortin 4 receptor (MC4R) by either alpha-MSH or NDP-MSH increases BDNF expression in astrocytes in amounts as low as 0.1 micromolar (Figure 2 and, e.g. page 47, right column). Caruso additionally suggests that this pathway is driven by cyclic AMP (page 48, left column, second paragraph), and both alpha-MSH and NDP-MSH increase cyclic AMP (Figure 1).
Carniglia teaches that both alpha-MSH and NDP-MSH act upon MC4R in a pathway that mediates inflammation in the brain (page 2, left column, first paragraph). Carniglia further teaches that NDP-MSH triggers the release of IL-10 in microglia in an MC4R-dependent manner (Figure 5).
Arnason teaches that alpha-MSH increases production of anti-inflammatory IL-10, and that IL-10 levels are low in progressive multiple sclerosis (page 132, left column, third paragraph). Arnason further teaches that adrenocorticotropic hormone (ACTH), a drug that treats multiple sclerosis (page 103, left column, first paragraph), acts on MC4R to exert central 
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since the use of alpha-MSH was known to be a treatment for MS, and the teachings of Caruso and Carniglia show that NDP-MSH performs chemically similarly to alpha-MSH. Both alpha-MSH and NDP-MSH increase production of IL-10, cAMP and BDNF, as Carniglia and Caruso teach. The skilled artisan would recognize that NDP-MSH would be able to perform the same functions as its known analogue, alpha-MSH, since it acts on similar pathways for the treatment of MS, and Hruby teaches that NDP-MSH is both more potent and stable than alpha-MSH, as well as useful substitute. A person of ordinary skill could therefore arrive at the claimed invention by simple substitution of a compound which acts on MC4R to treat MS with an analogue of that compound which performs the same known function, with a predictable chance of success.
While the prior art does not explicitly teach the claimed ranges, Brod teaches methods to calculate appropriate dosages based upon animal models of experimental autoimmune encephalomyelitis (para. 0049, 0056-0059, 0062-0063), and Caruso suggests that dosages as low as 0.1 micromolar were efficacious. Determination of dosage is routinely determined by the ordinary artisan as of the effective filing date of the claimed invention was known as result effective variables that depend on the conditions of the patients. It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). One of ordinary skill in the art would appreciate the amount or dosage of the antibody in the therapy could be adjusted to achieve optimum therapeutic efficacy.  

All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods (e.g., using a known MC4R activator to treat MS) with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644